Sharpstein, J.
— On the nineteenth day of January, 1876, Cyrus A. Eastman, then being the owner of a tract of land in Solano County, conveyed the same to defendant George Cook. The purchase price was the sum of three thousand two hundred dollars, of which two hundred dollars was paid at the date of the conveyance, and for the residue, Cook gave his promissory-note, payable five years after date, and to secure the payment thereof executed a mortgage on the premises. On May 27, 1876, Cook conveyed the premises to one John White. That deed was recorded on June 7,1876. On November 10, 1877, John White conveyed the premises to defendant Fanny White, his then wife, and the deed was recorded on the 29th of December, 1877. On the nineteenth day of December, 1883, defendant Fanny White *239conveyed the premises to defendant Charlotte Harriet Cook, wife of defendant George Cook. That deed was never recorded. On the twenty-second day of September, 1887, defendant Fanny White executed another deed of the same premises to defendant Charlotte Harriet Cook, which was recorded February 1, 1888. On the 14th of January, 1885, Cook made another note to said Cyrus A. Eastman, for three thousand dollars, payable five years after date; and to secure the payment thereof executed a mortgage on said premises, which was recorded on January 30,1885. At the same time the former mortgage of January 19, 1876, on the premises, was released and discharged. This action is brought for the foreclosure of the mortgage of January 14, 1885, and to have it adjudged that the conveyances from George Cook to John White, and from John White to Fanny White, and from Fanny White to Charlotte Harriet Cook, were made at the request of George Cook, and in trust for him.
The court found that they were, and made and entered a decree of foreclosure and sale, as prayed in plaintiff’s complaint.
The defendants George Cook and Charlotte Harriet Cook moved for a new trial upon,—“1. Insufficiency of the evidence to justify the findings and decision of the court, and the findings are and the decision is against law; 2. Errors in law occurring at the trial, and excepted to by the said defendants making this application.”
The motion was made on a statement of the case.
The motion was denied, and this appeal is from the judgment, and the order denying said motion.
The question of the sufficiency of the evidence to justify the findings and decision of the court can be determined only after "a careful perusal and consideration of all the evidence in the case. For that reason, we must decline to discuss the evidence in detail. After a careful consideration of all the evidence, we are satisfied that it is sufficient to justify the findings and decision.
*240There are no errors of law apparent on the record which entitle appellants to a new trial.
Judgment and order affirmed.
De Haven, J., and McFarland, J., concurred.